Citation Nr: 1756024	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-27 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for patellofemoral syndrome and arthritis of the right knee.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1992, May 1998 to September 1999, September 2006 to June 2007, and September 2008 to January 2009.  He also had additional periods of active and inactive duty for training in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge during an April 2015 central office hearing.  The transcript is of record.

This matter was most recently remanded by the Board in June 2017 for further development.  It has returned for adjudication.

The Veteran moved for reconsideration of two issues from the June 2017 Board decision.  That motion is separately under consideration and not part of this appeal.  Reference is made to correspondence from the Board dated in November 2017 acknowledging receipt of the Veteran's motion and providing him the opportunity to supplement his argument..

During the most recent remand, the Regional Office granted service connection for scarring of the knee and awarded a non-compensable rating.  The Veteran has filed a notice of disagreement (NOD) with the rating on October 16, 2017.  As the AOJ has acknowledged receipt of the NOD, and that it is in the process of preparing his appeal, the Board finds there is no need for remand at this time.  But see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board remanded the issues of pes planus and an ankle disability in a September 2017 decision.  Those issues are still before the Regional Office and are not on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in June 2017 for his right knee.  In August 2017, the Veteran wrote to the VA and asserted that the VA examiner did not perform the testing that was indicated in the June 2017 examination report including weight bearing and lateral instability testing.  The Regional Office accepted the Veteran's statements and provided a new examination in October 2017.  This new examiner, however, stated that because the opposing joint was service connected "the 'Correia' questions do not apply."  The examiner accordingly did not address the Correia questions.

Contrary to the examiner's assertion, Correia applies even when the opposing joint is also service connected.  The Court of Appeals for Veterans Claims held in Correia v. McDonald, 28 Vet. App. 158 (2016) that "[t]he final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  This section states that joints "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  Correia did not find any exceptions to these provisions.  The October 2017 examination did not indicate that it was conducted under passive and active motion and is accordingly insufficient.  The June 2017 examination did indicate active and passive motion, but as the Regional Office appears to have accepted the Veteran's assertion that the examiner did not conduct the indicated testing the safer and more Veteran friendly approach is to remand for further evaluation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination by an appropriate medical professional to address the severity of the Veteran's right knee disability.  The examiner must review the record and perform the appropriate diagnostic testing necessary to properly complete the requested examination.  Testing must include range of motion testing done under active and passive motion and in weight-bearing and non-weight bearing.  A notation must be made to indicate the types of testing done to ensure compliance with this directive.  If the examiner is unable to conduct the required testing, he or she should explain why that is so.  

A rationale for all requested opinions shall be provided.  If the examiner determines that an opinion cannot be rendered without result to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

An opinion is not speculative simply because it cannot be rendered with certainty.  The examiner should instead focus on whether a question is or is not at least as likely as not to be correct. Similarly, an opinion is not speculative simply because the examiner cannot observe it.  A medical opinion about the probability of a Veteran's reported symptoms being consistent with his observed condition is appropriate and encouraged.  If the examiner is unsure of the veracity of the observations, he or she should opine in the alternative and leave the question of veracity for another to decide.

2. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period to respond.  Then return the claim to the Board for further adjudication

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



